DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 13 is objected to because of the following informalities:
In Claim 13, line 1 “a backflow preventer” should likely read “the backflow preventer”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-11, 13-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botnick (US 3,952,770) in view Vanderplank (US 2,669,499).
Regarding Claim 1, Botnick teaches a hydrant enclosure (Figures 5-6).  The enclosure comprising: 
a plate (105) comprising a front surface (which faces the door in Figure 6) and a rear surface (that faces the wall in Figure 6) and at least partially defining a first recess (within 103), wherein the first recess is configured to receive at least a backflow preventer (Figure 1 generally); a door (106) comprising a proximal end (the hinge end), a distal end (the free end), an inner surface (facing cavity 103), and an outer surface (facing outward), and wherein the door is positionable in at least a closed position (Figure 6), an open position (Figure 5); and a protrusion (A) configured to receive at least a fluid supply tube (Figure 1); wherein when the door is in the closed position, the inner surface of the door abuts the front surface of the plate at the distal end (Figure 6); wherein when the door is in the open position, the distal end is spaced from the front surface of the plate (Figure 5), and the proximal end is hingedly connected to the plate (Figure 5); 
But fails to expressly disclose a pocket, at least partially defining a pocket recess, wherein the pocket recess extends rearward from the front surface of the plate past the rear surface of the plate; a door, wherein the door is positionable in at least a closed position, an open position, and a stowed position and wherein when the door is in the stowed position, the proximal end is retracted into the pocket recess past the rear surface of the plate.  
Vanderplank teaches a cabinet (Figure 1) with a pocket recess (within the rails 5 or 6) wherein the pocket recess extends rearward from the front surface of the plate (from the front surface of the cabinet as seen in Figure 1) past the rear surface of the plate (Figure 1); a door (8 or 9), wherein the door is positionable in at least a closed position (seen by door 8 in Figure 1), an open position (seen by door 9 in Figure 1), and a stowed position (when fully inserted into the slots of the rails) and wherein when the door is in the stowed position, the proximal end is retracted into the pocket recess past the rear surface of the plate (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botnick to incorporate the teachings of Vanderplank to provide for a pocket, at least partially defining a pocket recess, wherein the pocket recess extends rearward from the front surface of the plate past the rear surface of the plate; a door, wherein the door is positionable in at least a closed position, an open position, and a stowed position and wherein when the door is in the stowed position, the proximal end is retracted into the pocket recess past the rear surface of the plate.  Doing so would be combining prior art elements according to known methods (the door structure of Vanderplank with the door structure of Botnick) to yield predictable results (to provide for a recessed door, thereby taking up less room when open and allowing better access and decrease the chance of damage to the door).
Regarding Claim 2, Botnick discloses where the plate at least partially defines a second recess (through 124) configured to receive a stem screw (s; Figure 1).  
Regarding Claim 4, Botnick discloses a boss (D) configured to receive at least a control tube (Figure 6 and Figure 1).  
Regarding Claim 5, Botnick discloses where, when the door is in the closed position and a backflow preventer is installed in the first recess, the door conceals the backflow preventer (Figure 6).  
Regarding Claim 6, Vanderplank teaches where the pocket recess extends farther rearward from the front surface of the plate than the boss (the boss shown in Figure 6 with the door being generally longer than the depth of the boss, and Vanderplank teaches the pocket recess within 5 or 6).  
Regarding Claim 7, Botnick discloses a hydrant (Figure 5-6).  The hydrant comprising: 
a plate (105) comprising a front surface (which faces the door in Figure 6) and a rear surface (that faces the wall in Figure 6) and at least partially defining a first recess (within 103), 
wherein the first recess is configured to receive at least a backflow preventer (Figure 1 generally); 
a protrusion (A) extending rearward from the rear surface of the plate (Figure 6); a fluid supply tube coupled to the protrusion (C; Figure 1); a valve (V) for controlling fluid flow through the fluid supply tube (Figure 1); a door (106) comprising a proximal end (the hinge end), a distal end (the free end), an inner surface (facing cavity 103), and an outer surface (facing outward), and wherein the door is positionable in at least a closed position (Figure 6), an open position (Figure 5); wherein when the door is in the closed position, the inner surface of the door abuts the front surface of the plate at the distal end (Figure 6); wherein when the door is in the open position, the distal end is spaced from the front surface of the plate (Figure 5), and the proximal end is hingedly connected to the plate (Figure 5); 
but fails to expressly disclose a pocket, at least partially defining a pocket recess, wherein the pocket recess extends rearward from the front surface of the plate past the rear surface of the plate; a door comprising a proximal end, a distal end, an inner surface, and an outer surface, and wherein the door is positionable in at least a closed position, an open position, and a stowed position; and wherein when the door is in the stowed position, the proximal end is retracted into the pocket recess past the rear surface of the plate.  
Vanderplank teaches a cabinet (Figure 1) with a pocket recess (within the rails 5 or 6) wherein the pocket recess extends rearward from the front surface of the plate (from the front surface of the cabinet as seen in Figure 1) past the rear surface of the plate (Figure 1); a door (8 or 9), wherein the door is positionable in at least a closed position (seen by door 8 in Figure 1), an open position (seen by door 9 in Figure 1), and a stowed position (when fully inserted into the slots of the rails) and wherein when the door is in the stowed position, the proximal end is retracted into the pocket recess past the rear surface of the plate (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botnick to incorporate the teachings of Vanderplank to provide for a pocket, at least partially defining a pocket recess, wherein the pocket recess extends rearward from the front surface of the plate past the rear surface of the plate; a door, wherein the door is positionable in at least a closed position, an open position, and a stowed position and wherein when the door is in the stowed position, the proximal end is retracted into the pocket recess past the rear surface of the plate.  Doing so would be combining prior art elements according to known methods (the door structure of Vanderplank with the door structure of Botnick) to yield predictable results (to provide for a recessed door, thereby taking up less room when open and allowing better access and decrease the chance of damage to the door).
Regarding Claim 8, Botnick discloses a control tube (120) connected to the plate; a stem screw (65d); a control rod (S), operatively connected to the stem screw and to the valve (Figure 4).  
Regarding Claim 9, Botnick discloses where the plate at least partially defines a second recess (though 109 where 124 sits) configured to receive the stem screw (Figures 4 and 5).  
Regarding Claim 10, Botnick discloses at least one boss (120) configured to receive at least a control tube (68); and a conduit (A), fluidly connecting the fluid supply tube (C) to an opening in the protrusion (Figures 5 and 6).  
Regarding Claim 11, Botnick discloses where the control tube (68) is interconnected to the valve (via 65d).
Regarding Claim 13, Botnick discloses where, when the door is in the closed position and a backflow preventer is installed in the first recess, the door conceals the backflow preventer (Figure 6).  
Regarding Claim 14, Vanderplank teaches where the pocket recess extends farther rearward from the front surface of the plate than the protrusion (the boss shown in Figure 6 with the door being generally longer than the depth of the boss, and Vanderplank teaches the pocket recess within 5 or 6).  
Regarding Claim 15, Botnick discloses a hydrant (Figure 5-6).  The hydrant comprising: 
a plate (105) comprising a front surface (which faces the door in Figure 6) and a rear surface (that faces the wall in Figure 6) and at least partially defining a first recess (within 103) and a second recess (where 124 sits), 
wherein the first recess is configured to receive at least a backflow preventer (Figure 1 generally) and the second recess is configured to receive at least a stem screw (Figure 5); 
a protrusion (A) extending rearward from the rear surface of the plate (Figure 6); a fluid supply tube coupled to the protrusion (C; Figure 1); a control tube coupled to the plate (124);
a valve (V) coupled to the fluid supply tube (C) and the control tube (124) for controlling fluid flow through the fluid supply tube (Figure 1); a door (106) comprising a proximal end (the hinge end), a distal end (the free end), an inner surface (facing cavity 103), and an outer surface (facing outward), and wherein the door is positionable in at least a closed position (Figure 6), an open position (Figure 5); wherein when the door is in the closed position, the inner surface of the door abuts the front surface of the plate at the distal end (Figure 6); wherein when the door is in the open position, the distal end is spaced from the front surface of the plate (Figure 5), and the proximal end is hingedly connected to the plate (Figure 5); 
but fails to expressly disclose a pocket, at least partially defining a pocket recess, wherein the pocket recess extends rearward from the front surface of the plate past the rear surface of the plate; a door comprising a proximal end, a distal end, an inner surface, and an outer surface, and wherein the door is positionable in at least a closed position, an open position, and a stowed position; and wherein when the door is in the stowed position, the proximal end is retracted into the pocket recess past the rear surface of the plate.
 Vanderplank teaches a cabinet (Figure 1) with a pocket recess (within the rails 5 or 6) wherein the pocket recess extends rearward from the front surface of the plate (from the front surface of the cabinet as seen in Figure 1) past the rear surface of the plate (Figure 1); a door (8 or 9), wherein the door is positionable in at least a closed position (seen by door 8 in Figure 1), an open position (seen by door 9 in Figure 1), and a stowed position (when fully inserted into the slots of the rails) and wherein when the door is in the stowed position, the proximal end is retracted into the pocket recess past the rear surface of the plate (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botnick to incorporate the teachings of Vanderplank to provide for a pocket, at least partially defining a pocket recess, wherein the pocket recess extends rearward from the front surface of the plate past the rear surface of the plate; a door, wherein the door is positionable in at least a closed position, an open position, and a stowed position and wherein when the door is in the stowed position, the proximal end is retracted into the pocket recess past the rear surface of the plate.  Doing so would be combining prior art elements according to known methods (the door structure of Vanderplank with the door structure of Botnick) to yield predictable results (to provide for a recessed door, thereby taking up less room when open and allowing better access and decrease the chance of damage to the door).
Regarding Claim 16, Botnick discloses where the backflow preventer connected to the plate (Figure 1) and positioned within the first recess; the stem screw connected to the plate and positioned within the second recess (through which 124 sits); and a control rod (S), operatively connected to the stem screw and to the valve (Figure 5).  
Regarding Claim 18, Botnick disclose where when the door is in the closed position, the door conceals the backflow preventer and stem screw (Figure 6).  
Regarding Claim 19, Vanderplank teaches where the pocket recess extends farther rearward from the front surface of the plate than the protrusion (the boss shown in Figure 6 with the door being generally longer than the depth of the boss, and Vanderplank teaches the pocket recess within 5 or 6).  
Regarding Claim 20, Botnick discloses at least one boss configured to receive at least a control tube (124); and a conduit (A), fluidly connecting the fluid supply tube (C) to an opening in the protrusion (Figure 5 and 6).
Claim(s) 3, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botnick (US 3,952,770) in view Vanderplank (US 2,669,499) in view of Stanaland et al (US 6,752,167).
Regarding Claims 3, 12 and 17, Botnick, as modified by Vanderplank teach all essential elements of the current invention except for where the door comprises a lock.  
Stanaland et al disclose a hydrant (Figures 1-4) and a door (310), where the door (310; Figure 11) comprises a lock (320).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Botnick as modified by Vanderplank to incorporate the teachings of Stanaland et al to provide for where the door comprises a lock.  Doing so would be combining prior art elements according to known methods (the door lock of Stanaland et al with the door structure of Botnick) to yield predictable results (to limit access to the hydrant by securing the door).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mueller (US 1,086,841); Botnick (US 4,286,616); Buehler et al (US 4,844,116); Ollis (US 5,614,119); Meeker (US 5,964,246); Lawson et al (US 7,395,834); Poskin et al (US 7,607,453)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753